BALDWIN, Judge
(dissenting).
The marks TEND and TREND are substantially identical in appearance, sound and meaning. There is absolutely no reason to assume that appellants powdered cleanser and detergents are anything other than eminently suited for cleaning plastics. Thus in my view the goods upon which the marks are used are also substantially identical. Considering the marks as applied to the goods it is my opinion that there is a likelihood of confusion, and for that reason I would reverse the decision of the board.